DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12, 15-17, and 19-20 are amended, claim 21 is new, and claim 18 is cancelled due to Applicant's amendment dated 08/24/2022.  Claims 1-17 and 19-21 are pending.
Response to Amendment
The objection to the abstract as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 08/24/2022.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for all claimed organic light-emitting devices as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn.
The rejection of claims 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn.
The rejection of claim 15 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn.
The rejection of claims 1-3, 7, and 11-14 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawamura et al. US 2010/0295027 A1 (“Kawamura”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claims 4-5, 9, 15, and 18 under 35 U.S.C. 103 as being unpatentable over Kawamura is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Holmes US 2013/0062599 A1 (“Holmes”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Jeong et al. US 7,652,287 B2 (“Jeong”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claims 1-15 and 18-19 under 35 U.S.C. 103 as being unpatentable over Kim US 2017/0155049 A1 (“Kim”) is revised to reflect the amended claim language due to the Applicant’s amendment dated 08/24/2022. 
The rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Kim in view of Holmes is revised to reflect the amended claim language due to the Applicant’s amendment dated 08/24/2022.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kim in view of Holmes is revised to reflect the amended claim language due to the Applicant’s amendment dated 08/24/2022. 
	
Response to Arguments
Applicant’s arguments on pages 18-20 of the reply dated 08/24/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach wherein the first compound reads on the newly amended Formulas 1 or 2.
Examiner's response –As discussed in greater detail in the new grounds of rejection below, Compound 4-1 (first compound) reads on the newly amended Formula 1. Accordingly, the cited references meet the claims as amended.
Objections
For ease of reading, it is recommended to rename the formulas so that they are consistent across all claims 1-21. For example, claim 1 recites the following Formula 1:

    PNG
    media_image1.png
    179
    355
    media_image1.png
    Greyscale

Claim 21 also recites a Formula 1. However, the Formula 1 of claim 21 has the structure shown below:

    PNG
    media_image2.png
    75
    247
    media_image2.png
    Greyscale

While claims 1 and 21 are both independent claims and thus are independent of each other, providing two different Formula 1 in the same claim set may cause confusion. Similar confusion may occur with the Formula 2 of claim 1 and the Formula 2 of claim 21. Accordingly, it is recommended to rename the formulas so that only one Formula 1 and only one Formula 2 occur throughout claims 1-21.
The amended abstract of the disclosure filed 08/24/2022 ends in a comma rather than a period. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites the limitation “wherein the second compound is identical to the first compound”. The instant specification provides support for wherein the host and first compound are identical to each other, and support for wherein the host and the second compound are identical to each other (instant ¶ [0010] and [0022]). Other than in the cited paragraphs above, no further guidance is given in the instant specification as to the structure of the second compound. Accordingly, while there does appear to be support for a device wherein the first compound, the second compound, and the host are all identical compounds, it is unclear where there is support for a device wherein the first compound and second compound are identical to each other but not identical to the host. For this reason, claim 12 is considered to have new matter.
Claims 13-14 are rejected for being dependent on indefinite claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite “wherein a combination of the hole transport host and the electron transport host satisfies Equation 1”, wherein Equation 1 is T1(C1)≤T1(H). The claimed Equation 1 includes only one lowest excitation triplet energy level for the host (T1(H)). However, it is unclear how a combination of a hole transport host and an electron transport host results in only one lowest excitation triplet energy level, unless the combination results in an exciplex.
See, for example, Kim ‘352 (US 2015/0069352 A1) which teaches an OLED comprising a hole-transporting host and an electron-transporting host forming an exciplex (abstract). In Table 1, the host-transporting host has its own triplet energy, the electron-transporting host has its own triplet energy, and the exciplex has its own triplet energy (pg. 8). Accordingly, a combination of a hole-transporting host and an electron-transporting host—without the formation of an exciplex—does not result in a singular lowest excitation triplet energy level. 
As the claimed mixed host is not an exciplex host and the specification does not recite the mixed host may be an exciplex host, it is unclear what is meant by the limitation of claims 16-17. For purposes of examination, the limitation will be interpreted as only one of the hole transport host and electron transport host need satisfy the claimed Equation 1.
Claim 19 recites definitions for variables Ar1 and Q31 to Q33. However, none of these variables are present in Formulas 1 or 2 of claim 1, of which claim 19 is dependent upon. Accordingly, it is unclear how to interpret the limitations of claim 19. For purposes of examination, the claim will be interpreted as met if all of the limitations of claim 1 are met.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites definitions for variables Ar1 and Q31 to Q33. However, none of these variables are present in Formulas 1 or 2 of claim 1, of which claim 19 is dependent upon. Accordingly, claim 19 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”). Supporting evidence provided by Helmenstine, Anne Marie, The Visible Spectrum: Wavelengths and Colors, ThoughtCo, 2020 (“Helmenstine”).
Regarding claims 1-2, 4, 7-8, 10, 18-19, and 21, Kim teaches an organic light-emitting device having improved emission efficiency, stability, and lifespan comprising an organic layer including an emission layer, wherein the organic layer includes a first compound and the emission layer includes a second compound and a third compound (abstract and ¶ [0166]-[0167]). The second compound is a fluorescent host and the third compound is a fluorescent dopant (abstract).
Kim teaches a specific example of an organic light-emitting device in Example 9 comprising an anode, a hole transport layer comprising a hole transport material, an emission layer comprising fluorescent host and a fluorescent dopant, an electron auxiliary layer, an electron transport layer comprising an electron transport material, an electron injection layer, and a cathode, wherein the electron auxiliary layer is formed using only Compound 4-1, shown below (¶ [0313]-[0315] and pg. 24):

    PNG
    media_image3.png
    309
    387
    media_image3.png
    Greyscale

Example 9 uses Compound 2-1 as the second compound (fluorescent host) but fails to teach the triplet energy of Compound 2-1. 
However, while Kim teaches the second compound may be selected from Compounds 2-1 to 2-20, Kim teaches the embodiments of the second compound are not limited to these examples (¶ [0120]-[0121], [0312]). Kim teaches the second compound includes at least one moiety represented by Formulae A to D (abstract) and may be a compound represented by Formula 2A: (R31)y1—(L31)x1—Ar31 (¶ [0064]). Compound 4-1 above reads on Formula 2A wherein: (i) A31 is represented by the moiety of Formula B (¶ [0094] and [0013]); (ii) wherein in Formula B, X11 is O, A11 and A12 represent C6 carbocyclic groups, R11 represents hydrogen, a11 represents 4, R12 represents a binding site, and a12 represents 1 (¶ [0015]-[0019]); (iii) L31 is a substituted C12 heteroarylene group (¶ [0066]); (iv) R31 is a substituted C3 heteroaryl group (¶ [0106]); and x1 is 2 and y1 is 1 (¶ [0076] and [0116]).
As Compound 4-1 reads on Formula 2A, and given the general formula and teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound 2-1 with Compound 4-1 as the fluorescent host in the device of Example 9, because Kim teaches a compound of Formula 2A may suitably be selected as the second compound (fluorescent host).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the fluorescent host in the emitting layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
As the first compound of the electron auxiliary layer and the second compound of the emitting layer comprise the same compound, their lowest excitation triplet energy levels would be equal.
While Kim teaches the electron transport region may additionally include a hole blocking layer (¶ [0240]), Kim fails to specifically teach a hole blocking layer used in Example 9.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocking layer in the electron transport region, because one of ordinary skill in the art would reasonably have expected the elements of a hole blocking layer and the electron transport region to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claims 1 and 21, the Compound 4-1 reads on the claimed Formula 1 (of claim 1) and the claimed Formula 2 (of claim 21) wherein:
L11 is a substituted C3 heteroarylene group (triazine group substituted with phenyl), L12 is a C6 arylene group (benzene), and L13 is not required to be present;
b11 and b12 are each 1 and b13 is 0;
R11 is an unsubstituted C6 aryl group (benzene), R12 is a substituted C12 heteroaryl group (carbazole substituted with dibenzofuran), and R13 is a C6 aryl group (benzene);
L12 and R13 combine to form a ring (carbazole); and
L14, L15, b14, b15, R14 and Q11 are not required to be present.
Per claim 4, Kim teaches the thickness of the electron auxiliary layer may be about 20 Å to about 1,000 Å (¶ [0247]).
Per claim 21, Compound 4-1 reads on the claimed Formula 1 wherein:
A301 comprises a substituted C3 heterocyclic group (triazine substituted with two phenyl groups);
xb11 is an integer of 1;
L301 is an unsubstituted C12 heteroarylene (carbazole);
xb1 is an integer of 1;
R301 is a substituted C12 heteroaryl group (carbazole substituted with dibenzofuran); and
xb21 is an integer of 1.
Regarding claims 3 and 9, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to specifically teach the location of the hole blocking layer, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the hole blocking layer between the electron auxiliary layer and the electron transport layer, to arrive at a device comprising the structure emission layer/electron auxiliary layer/hole blocking layer/electron transport layer, because it would have been choosing a specific location for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of an arrangement useful for the organic light-emitting device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional layer arrangements of the device having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 6, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to teach what color light is emitted from the device of Example 9, Kim teaches the emission layer may be a green emission layer (¶ [0234]). Therefore, given the teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the fluorescent dopant in Example 9 with a green fluorescent dopant, because Kim teaches a green emission layer may suitably be selected as the emission layer.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as a fluorescent dopant in the emission layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
As evidenced by Helmenstine, the wavelength of green light is 495-570 nm (pg. 1). Accordingly, a green emission layer would have a maximum wavelength in the range above. 
Regarding claim 11, Kim teaches the organic light-emitting device of claim 1, as described above. The device of Example 9 fails to include an electron blocking layer. However, Kim teaches the hole transport region may include an electron blocking layer and the electron blocking layer may block or reduce the flow of electrons from an electron transport region (¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an electron blocking layer in the hole transport region, based on the teaching of Kim.  The motivation for doing so would have been to block or reduce the flow of electrons from an electron transport region, as taught by Kim.
Regarding claims 12-13, Kim teaches the organic light-emitting device of claim 1, as described above. The device of Example 9 fails to include a hole auxiliary layer. However, Kim teaches the hole transport region may include a hole auxiliary layer in direct contact with the emission layer, including a first compound represented by Formula 1A to 1C and the hole auxiliary layer may increase light-emission efficiency (¶ [0179]-[0182], [0222]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole auxiliary layer in the hole transport region, where it is in direct contact with the emission layer, based on the teaching of Kim.  The motivation for doing so would have been to increase light-emission efficiency, as taught by Kim.
Kim fails to teach a specific compound for the hole auxiliary layer in the device of Example 9. However, Compound 4-1 reads on Formula 1C (see ¶ [0064], [0076], [0081], [0015]-[0019], [0106], [0115]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Compound 4-1 as the hole auxiliary layer material, because it would have been choosing a compound represented by Formula 1A to 1C, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole auxiliary material in the hole auxiliary layer of the organic light-emitting device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising hole auxiliary materials having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Kim fails to specifically teach the hole auxiliary layer is made of only Compound 4-1, the device of Example 1 comprises a hole auxiliary layer comprising only a compound of Formula 1A to 1C (¶ [0309]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include only Compound 4-1 in the hole auxiliary layer, because one of ordinary skill in the art would reasonably have expected the elements of Compound 4-1 and the hole auxiliary layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As the first compound of the hole auxiliary layer and the second compound of the emitting layer comprise the same compound, their lowest excitation triplet energy levels would be equal.
As the electron auxiliary layer and hole auxiliary layer comprise the same compound (Compound 4-1), the limitation wherein the claimed second compound is identical to the claimed first compound is met.
Regarding claims 14-15, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to specifically teach the location of the electron blocking layer, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the electron blocking layer between the hole auxiliary layer and the hole transport layer, to arrive at a device having a layer arrangement of emission layer/hole auxiliary layer/electron blocking layer/hole transport layer/anode, because it would have been choosing a specific location for the electron blocking layer, which would have been a choice from a finite number of identified, predictable solutions of an arrangement useful for the organic light-emitting device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional layer arrangements of the device having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”) as applied to claim 1 above, and further in view of Okajima et al. US 2013/0001542 A1 (“Okajima”).
Regarding claim 5, Kim teaches the organic light-emitting device of claim 1, as described above. 
While the electron auxiliary layer is adjacent to the emission layer in the device of Kim (¶ [0315]), Kim fails to specifically teach the triplet energy of the second compound (fluorescent host).
Okajima teaches reduction in device luminous efficiency may be caused by the deterioration of a light-emitting layer via an excited state (¶ [0005]). To minimize this issue, Okajima teaches an organic light-emitting device comprising a light-emitting layer adjacent to a hole-blocking layer in which the energies of the lowest excited triplet states of the host material and hole-blocking layer satisfy the following expression: T1(host)-T1(HBL)>0.1 eV (abstract, ¶ [0008], and [0010]). Additionally, the host material contained in the light-emitting layer has an energy of the lowest excited triplet state T1 of 2.5 eV or less, which includes energies of less than 2.0 eV (¶ [0088] and Table 2 in ¶ [0269]).
When the above expression is met, the energy of the lowest excited triplet state T1 is assuredly transferred from the host material contained in the light-emitting layer to the hole-blocking layer (¶ [0069]). Additionally, when the lowest excited triplet state T1 of the host material is met, this minimizes the lifetime of the lowest excited triplet state T1, which minimizes the generation of the higher excited triplet state Tn (¶ [0088]). Both of these conditions reduce the degree of deterioration via an excited state of the host material (¶ [0068]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a lowest excited triplet state of 2.5 eV or less for the second compound (host) in the emission layer of the device of Kim, wherein the second compound has a lowest excited triplet state of 0.1 eV or more than the first compound of the electron auxiliary layer, based on the teachings of Okajima.  The motivation for doing so would have been to reduce the degree of deterioration via an excited state for the second compound (host material), as taught by Okajima.
The resulting device of Kim in view of Okajima comprises a second compound (host) having a lowest excited triplet state of 2.5 eV or less, which overlaps with the claimed range of 1.0 eV or less. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  
Additionally, as the second compound (host) comprises a lowest excited triplet state of 0.1 eV or more than the first compound of the electron auxiliary layer, the modified device of Kim in view of Okajima meet the limitation of the claimed Equation 1 wherein T1(C1) is less than T1(H).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”) as applied to claim 1 above, and further in view of Holmes US 2013/0062599 A1 (“Holmes”).
Regarding claims 16-17, Kim teaches the organic light-emitting device of claim 1, as described above. As the fluorescent host is Compound 4-1 and Compound 4-1 is also provided in the electron auxiliary layer, as described above, Compound 4-1 is an electron transport compound. 
Kim fails to teach the emission layer additionally contains a hole transport compound.
Holmes teaches organic light-emitting devices having an emissive region comprising a hole transport material and an electron transport material in varying material concentration across the devices (abstract) provide efficient charge balance, high efficiency, and less complex device architectures (¶ [0008]). Particularly, a large concentration of hole transport material near the anode and electron transport material near the cathode can advantageously prevent charge carriers from leaking across the device (¶ [0039]).
Holmes teaches a specific concentration gradient in Fig. 7(b) (shown below) wherein the concentration of the hole transport material is zero at the first side of the light emission layer and the concentration of the electron transport material is zero at the second side of the light emission layer (¶ [0023] and claim 3).

    PNG
    media_image4.png
    32
    101
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    32
    101
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a hole transport material in the emission layer, wherein the fluorescent host and hole transport material have a concentration gradient as depicted in Fig. 7(b) above, wherein a large concentration of the hole transport material is near the anode and a large concentration of the fluorescent host is near the cathode, based on the teaching of Holmes.  The motivation for doing so would have been to provide a device having efficient charge balance, high efficiency, less complex device architecture, and prevent charge carriers from leaking across the device, as taught by Holmes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”) in view of Jeong et al. US 7,652,287 B2 (“Jeong”).
Regarding claim 20, Kim teaches an organic light-emitting device having improved emission efficiency, stability, and lifespan comprising an organic layer including an emission layer, wherein the organic layer includes a first compound and the emission layer includes a second compound and a third compound (abstract and ¶ [0166]-[0167]). The second compound is a fluorescent host and the third compound is a fluorescent dopant (abstract).
Kim teaches a specific example of an organic light-emitting device in Example 9 comprising an anode, a hole transport layer comprising a hole transport material, an emission layer comprising fluorescent host and a fluorescent, an electron auxiliary layer, an electron transport layer comprising an electron transport material, an electron injection layer, and a cathode, wherein the electron auxiliary layer is formed using only Compound 4-1, shown below (¶ [0313]-[0315] and pg. 24):

    PNG
    media_image3.png
    309
    387
    media_image3.png
    Greyscale

Example 9 uses Compound 2-1 as the second compound (fluorescent host) but fails to teach the triplet energy of Compound 2-1. 
However, while Kim teaches the second compound may be selected from Compounds 2-1 to 2-20, Kim teaches the embodiments of the second compound are not limited to these examples (¶ [0120]-[0121], [0312]). Kim teaches the second compound includes at least one moiety represented by Formulae A to D (abstract) and may be a compound represented by Formula 2A: (R31)y1—(L31)x1—Ar31 (¶ [0064]). Compound 4-1 above reads on Formula 2A wherein: (i) A31 is represented by the moiety of Formula B (¶ [0094] and [0013]); (ii) wherein in Formula B, X11 is O, A11 and A12 represent C6 carbocyclic groups, R11 represents hydrogen, a11 represents 4, R12 represents a binding site, and a12 represents 1 (¶ [0015]-[0019]); (iii) L31 is a substituted C12 heteroarylene group (¶ [0066]); (iv) R31 is a substituted C3 heteroaryl group (¶ [0106]); and x1 is 2 and y1 is 1 (¶ [0076] and [0116]).
As Compound 4-1 reads on Formula 2A, and given the general formula and teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound 2-1 with Compound 4-1 as the fluorescent host in the device of Example 9, because Kim teaches a compound of Formula 2A may suitably be selected as the second compound (fluorescent host).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the fluorescent host in the emitting layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
As the first compound of the electron auxiliary layer and the second compound of the emitting layer comprise the same compound, their lowest excitation triplet energy levels would be equal.
While Kim teaches the electron transport region may additionally include a hole blocking layer (¶ [0240]), Kim fails to specifically teach a hole blocking layer used in Example 9.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocking layer in the electron transport region, because one of ordinary skill in the art would reasonably have expected the elements of a hole blocking layer and the electron transport region to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Kim fails to teach a display apparatus comprising the organic light-emitting device and a thin-film transistor. 
Jeong teaches a light emitting display device including a thin film transistor (TNT) and a light emitting diode, wherein the TNT includes an N-type oxide semiconductor layer (activation layer), a source electrode, and a drain electrode (abstract and col. 2 lines 64-67). Jeong teaches the cathode electrode of the OLED may electrically contact the drain electrode of the TFT (col. 6, lines 54-58). As the cathode is electrically connected to the anode, the anode would also be electrically connected to the drain electrode.
Jeong teaches the light emitting display including the TNT substantially overcomes one or more of the problems of the related art, which includes low mobility of the semiconductor layer, leakage current, and increased contact resistance (col. 1, 12-45).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the organic light-emitting device of Kim as the OLED of the light emitting display device of Jeong, based on the teaching of Jeong.  The motivation for doing so would have been to substantially overcome the problems of the related art discussed above, as taught by Jeong, and to provide a device having improved emission efficiency, stability, and lifespan, as taught by Kim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786